Exhibit 99.2 US Ecology Acquisition of Stablex September 13, 2010 2 Jim Baumgardner President & Chief Executive Officer Jeff Feeler Vice President & Chief Financial Officer Today’s Hosts During the course of this presentation the Company will be making forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995) that are based on our current expectations, beliefs and assumptions about the industry and markets in which US Ecology, Inc. and its subsidiaries operate. Because such statements include risks and uncertainties, actual results may differ materially from what is expressed herein and no assurance can be given that the Company will meet its 2010 earnings estimates, successfully execute its growth strategy, or declare or pay future dividends. For information on other factors that could cause actual results to differ materially from expectations, please refer to US Ecology, Inc.’s (formally known as American Ecology Corporation) December 31, 2009 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Many of the factors that will determine the Company’s future results are beyond the ability of management to control or predict.Participants should not place undue reliance on forward-looking statements, reflect management’s views only as of the date hereof.The Company undertakes no obligation to revise or update any forward-looking statements, or to make any other forward-looking statements, whether as a result of new information, future events or otherwise. Important assumptions and other important factors that could cause actual results to differ materially from those set forth in the forward-looking information including a loss of a major customer, compliance with and changes to applicable laws and regulations, North American hazardous waste market conditions, access to insurance and other financial assurances, loss of key personnel, lawsuits, cost effective access to credit markets, the timing or level of government funding or competitive conditions, incidents that could limit or suspend specific operations, our ability to perform under required contracts, our willingness or ability to pay dividends and our ability to integrate the above noted or any other business acquisition.No assurance can be given that the acquisition described herein will close or be completed as contemplated, nor can any assurance of expected benefits of the aforementioned acquisition be made. 3 Safe Harbor 4 4Transaction Summary 4Business Overview 4Acquisition Rationale 4Growth Strategy 4Financial Review Agenda ►Purchase price: $80 million Canadian dollars ($76.8M USD)1 ►Purchased from: Marsulex, Inc. (TSX: MLX) ►Form of transaction: Share Purchase Agreement ►Financing: Cash on hand and bank financing o$75 million USD [$78.2 million CAD]1 Acquisition Credit Facility ► Non-recurring closing costs: $2.25 million or $0.07 per diluted share ►Timing: Closing on October 31, 2010, subject to: oNormal and customary Closing conditions oClosing working capital purchase price adjustment 1Assumes a $0.96 USD to $1.00 CAD conversion rate 5 Transaction Summary ►Treatment and disposal facility in Blainville, Québec, Canada ►Currently owned by Marsulex, Inc. (TSX: MLX) ►Utilizes a proprietary technology (the “Stablex” process) to treat and stabilize hazardous wastes and contaminated soils ►Stablex process consists of: ◦Making contaminants insoluble by using a chemical treatment followed by stabilization and solidification processes prior to disposal in landfill ◦Creating a semi-solid material that becomes a monolith after placement in cell ►Surrounding geology is blue marine clay creating a impermeable barrier between waste and non-potable water table ►Landfill owned by Province of Québec, leased by Stablex ►Processing facility, including land, owned by Stablex 6 Stablex Overview 7 ►Opened in 1983 ►Landfill located on a dedicated, government owned 325-acre site ►Maximum gate tonnage of 875,000 metric tons over a 5-year period ◦Remaining life of 34-40 years ►Landfill surrounded by Slurry Wall ►Disposal site selected due to its excellent hydro-geological conditions and the presence of a unique 25-28 meter thick bed of natural blue marine clay ◦Bed of marine clay affords Stablex a natural barrier between material placed in the engineered disposal cells and water table Landfill Disposal Site 8 ►Processing Facility consists of: ◦7,000 sq. ft. office building and lab ◦74,900 sq. ft. processing facility ◦Truck transit storage area ◦Railroad car unloading station ►Processing plant located over a clay retention basin, with all run-off collected and processed ►Processing area is surrounded by a clay slurry wall that is tied to blue clay Processing Facility Rail Capabilities ►Indoor unloading of Gondolas ►Outdoor unloading of Intermodals ►7 rail car storage ►Under-utilized: Could substantially benefit from USE expertise 9 Facility Rail Served Total }875,000 MT over 5 years ►Maximum of 350,000 MT over 5 years ►No restrictions for Canada / U.S. content Soil ►875,000 MT less soil content ►U.S. restricted to 350,000 MT with no impact from U.S. soils Non-Soil 10 Stablex Permit Limits ►Stablex serves a diverse base of blue-chip customers in North America ►More than 1,000 customer relationships ►Top 10 customers accounted for 57% of sales in 2009 11 Strong Customer Base 12 Annual Treated Volume by Type ►Over the last nine years, Stablex has consistently generated volumes in excess of 135,000 metric tons (“MT”), with a high of 160,000 in 2006 and a low of 135,000 in 2008 ►Stablex’s base business has historically accounted for 60% of total volume, on average, over the last nine years In recent years, Stablex’s event business has generated an increasing percentage of total volume, increasing from 22% in 2004 to 41% in 13 Base Business ►Includes ongoing industrial process wastes (liquids, sludges or solids) ►Stable business with a 95% customer retention rate Drum Business ►Includes liquid or solid wastes packaged in 55-gallon drum totes, and lab packs ►Stable, high-margin business with expansion potential Event Business ►Includes contaminated soils and other wastes from site remediation projects ►Stablex has a high win rate for relevant projects 49% of volume 39% of revenue 9% of volume 24% of revenue 42% of volume 37% of revenue ►Canada volumes average 83k MT per year since 2001 ◦Base business - 61k MT or over 70% ►U.S. volumes average 64k MT per year since 2001 ◦Base business - 40k MT or 64% 14 *Others include: •Envirosafe of Ohio (OH) •Heritage (IN) •Peoria Disposal (IL) •Waste Control Specialists (TX) •Environmental Quality (MI) •Pembina (Alberta) 1 Site: Stablex 5 Sites: Waste Management 7 Sites: Clean Harbors 6 Sites: Others * 22 Hazardous Waste Sites in US & Canada Robstown,
